Title: General Orders, 20 January 1778
From: Washington, George
To: 



Head Quarters V. Forge Tuesday Jany 20th 1778.
FinlandFarnham. Fairfield.


The General Officers commanding Brigades are desir’d to meet at General Sullivan’s Quarters tomorrow morning at ten ôClock in order

to consider of the expediency of opening a public Market in camp; They are to take into consideration the proper Places and days of holding markets the regulations and guards necessary to preserve good order. The prices proper to be offered upon each article; in the settlement of which they should endeavor to consult some of the most intelligent Country-men; Some plans that have been proposed will be laid before them at the time of meeting—A report of their proceedings to be sent in to the Commander in Chief as soon as possible.
The Commander in Chief returns his warmest thanks to Captn Lee & Officers & men of his Troop for the Victory which by their superior Bravery and Address they gain’d over a party of the Enemys dragoons, who trusting in their numbers—and concealing their march by a circuitous road attempted to surprize them in their quarters; He has the satisfaction of informing the Army that Captn Lee’s Vigilance baffled the Enemy’s designs by judiciously posting his men in his quarters, although he had not a sufficient number to allow one for each window, he obliged the party consisting of two hundred, disgracefully to retire after repeated but fruitless attempts to force their way into the house, leaving two killed and four wounded without receiving any other damage on his part than having his Lieutenant Mr Lindsay slightly wounded unless any of his out-patroles should have been unfortunately surrounded and taken which is not yet known.
The General positively forbids the burning of the Farmers Fences; He enjoins it upon all Officers to use their endeavours to prevent it & bring to severe punishment all those who shall offend herein.
A General Court Martial whereof Coll Craige is appointed President is to sit at the President’s Marqui to try such Prisoners as shall be bro’t before them, belonging to Lord Stirlings & General Wayne’s Divisions—Major Church a Captn & two subalterns from each Brigade in those divisions will compose the Court.
The Commander in Chief is informed that Captain Lee and Lieutt Lindsey had but a Corporal & four men to assist them in the manly Opposition against the British Light Horse—Major Jameson was accidently there & justly merits his Share of the Praises due to this brave little party.
